UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 00-6804



In Re: NATHANIEL SMITH THURSTON, JR.,

                                                          Petitioner.



         On Petition for Writ of Mandamus.    (CA-00-20-3)


Submitted:   July 13, 2000                   Decided:   July 25, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Nathaniel Smith Thurston, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathaniel Smith Thurston, Jr., petitions for a writ of man-

damus alleging undue delay by the district court in ruling on his

pending 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000) petition. A

writ of mandamus is a drastic remedy and should be granted only in

those extraordinary situations when no other remedy is available.

See In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).   Because there

has been recent significant action in the district court case, in-

cluding the filing of the magistrate judge’s report and recommen-

dation and objections thereto, we find that Thurston is not en-

titled to the relief he seeks.       Accordingly, although we grant

leave to proceed in forma pauperis, we deny mandamus relief.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                    PETITION DENIED




                                 2